Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (WO 2016/132517).
With regard to claim 1, Watanabe teaches a mixed gas supply device (paragraph 14) comprising: a hydrogen gas generation unit (100; figure 1) that includes a hydrogen generator (110), the hydrogen generator generating hydrogen gas by decomposition of water and supplying the hydrogen gas (paragraphs 28-31); a nitrogen gas generation unit (120) that includes a filter, the filter separating nitrogen gas from air and supplying the nitrogen gas (paragraph 33 – the nitrogen generation unit separates the nitrogen from air); a gas mixing unit (130) that mixes the supplied hydrogen gas and the supplied nitrogen gas and generates mix gas including the hydrogen gas and the nitrogen gas (paragraphs 34-35); and a single base on which the hydrogen gas generation unit (110), the nitrogen gas generation unit (120), and the gas mixing unit (130) are mounted (the gas generation unit 100 as shown in figure 3), the hydrogen gas generation unit (110), 
 	With regard to claim 2, Watanabe further discloses a single enclosure (100) provided on the base wherein the hydrogen gas generation unit (110), the nitrogen gas generation unit (120), and the gas mixing unit (130) are housed inside the enclosure (as shown in figure 3).
 	With regard to claim 4, the gas mixing unit of Watanabe includes two mixing tanks (130; 140) that are connected to each other in series (as shown in figure 1).
 	With regard to claim 9, the device of Watanabe can be used as a leak inspection device (paragraphs 1, 13-15).
 	With regard to claim 10, Watanabe teaches a mixed gas supply device comprising: an enclosure (100 as shown in figure 3); a water tank that is provided in the enclosure and stores water (paragraph 31); a hydrogen generator (110) that generates hydrogen gas by decomposition of the water stored in the water tank and supplies the hydrogen gas (paragraphs 28-31); an air intake port that is provided on the enclosure (paragraphs 32-33, 41, 48), and takes in air to introduce the air inside the enclosure (paragraphs 32-33, 41, 48); a filter that is provided in the enclosure, and separates nitrogen gas from the introduced air and supplies the nitrogen gas (paragraph 33 – the nitrogen generation unit separates the nitrogen from air); a mixing unit (130) that is provided in the enclosure (100), and mixes the supplied hydrogen gas and the supplied 
 	With regard to claim 12, the mixing unit of Watanabe includes a first mixing tank (130) to which the hydrogen gas is supplied from the hydrogen generator (110) and to which the nitrogen gas is supplied from the filter (120), and which generates the mix gas (paragraphs 33-35); and a second mixing tank (140) that is connected to the first mixing tank (130; as shown in figure 1) and to which the mix gas is supplied from the first mixing tank (130 via mixing piping 135).
 	With regard to claim 13, Watanabe further teaches a water level gauge that detects an amount of the water that is stored in the water tank (paragraphs 39, 43, 44, 64-66).
 	With regard to claim 14, the water level gauge of Watanabe generates an alarm (236) in response to the amount of the water falling below a certain level (paragraphs 39, 43, 44, 64-66).

 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 1 above, and further in view of Mori (JP 10-128102).
 	With regard to claim 5, Watanabe teaches all of the features discussed above but fails to disclose a gas flow rate ratio controller that controls a ratio between a flow rate of the hydrogen gas supplied by the hydrogen generator via a hydrogen gas supply channel, and a flow rate of the nitrogen gas supplied by the filter via a nitrogen gas supply channel.
 	Mori discloses a mixed gas supply apparatus comprising a first and second flow rate ratio controllers/adjusting devices (51, 52) to control the ratio between flow rate of the hydrogen gas and the nitrogen gas in order to obtain a mixed gas in a stable mixing ratio while ensuring accuracy regardless of fluctuations in pressure (abstract). It would have been obvious to one having ordinary skill in the art at the time of filing to add flow rate ratio controllers to control the flow rate of the hydrogen and nitrogen gases generated in the device of Watanabe, as taught by Mori, in order to obtain a mixed gas in a stable mixing ratio while ensuring accuracy regardless of fluctuations in pressure.
 	With regard to claim 6, the gas flow rate ratio controller of Mori includes a first mass flow controller (51) provided in the hydrogen gas supply channel (connected to the hydrogen generator 11), and a second mass flow controller (52) provided in the .

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claims 1 and 10 above, and further in view of Jewett (US Patent no. 2,012,046).
 	With regard to claims 3 and 11, Watanabe discloses all of the features discussed above but fails to teach a caster provided on the base to move the enclosure.
	Jewett discloses an electrolytic unit equipped at the bottom with wheels in order to permit easy manipulation of the units in assembling and disassembling the electrolyzers (page 1, col. 2, lines 9-23). One having ordinary skill in the art at the time of filing would have found it obvious to incorporate a caster/wheels at the bottom of the enclosure of Watanabe because as taught Jewett, this is well known in the art to be effective to permit easy manipulation of the units in assembling and disassembling the electrolyzers and one would have a reasonable expectation of success in doing so. 

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art made of record fails to teach or fairly suggest a direct-acting regulator, and a pilot regulator to which a pilot pressure is applied by the direct-acting regulator, wherein the gas flow rate ratio controller includes a first sonic nozzle provided in the hydrogen gas supply channel, and 
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794